Citation Nr: 0808986	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  06-13 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to service connection for elevated liver enzymes, 
claimed as due to exposure to JP8 fuel and other chemicals.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty with the Navy from January 
1982 to May 1989, on active duty for training (ACDUTRA) from 
May 1990 to September 1990 and on ACDUTRA and inactive duty 
for training (INACDUTRA) from September 1990 to September 
2003 with the Air Force National Guard. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision, in which, the RO, 
in pertinent part, denied the above claim for service 
connection. 

Although the veteran was scheduled for a Travel Board hearing 
before a Veterans Law Judge at the RO in May 2007, he failed 
to appear.  The hearing notice was not returned as 
undeliverable, and no further communication was received from 
the appellant or his representative regarding the hearing 
request or his failure to appear.  Thus, the hearing request 
is deemed withdrawn.  See 38 C.F.R. § 20.704 (2007).


FINDING OF FACT

Although the veteran was shown to have elevated liver enzymes 
in 1991 and 1995, such test results are not, in and of 
themselves, a disability for VA compensation purposes; there 
is no competent medical evidence that the veteran has been 
diagnosed with a liver disorder.


CONCLUSION OF LAW

The criteria for service connection for disability claimed as 
elevated liver enzymes are not met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of the evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a February 2004 pre-rating letter, the RO 
provided notice to the claimant regarding what information 
and evidence was needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the claimant, what information and evidence 
would be obtained by VA, and the need for the claimant to 
advise VA of and to submit any further evidence that is 
relevant to the claim.  Hence, this letter meets Pelegrini's 
content of notice and timing of notice requirements.  

While the RO also did not inform the claimant until a March 
2006 letter of how disability ratings and effective dates are 
assigned (if service connection is granted), and the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman, on these facts, such omission is not shown 
to prejudice the appellant.  Because the Board's decision 
herein denies the appellant's claim for service connection 
for elevated liver enzymes, neither a disability rating or an 
effective date is being, or is to be, assigned.  Accordingly, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent evidence 
associated with the claims file consists of service personnel 
and medical records, reports of VA examinations, and a copies 
of statements submitted by the veteran and his  
representative, on his behalf.  The Board acknowledges that, 
in an April 2006 VA Form 9, the veteran indicated that he was 
currently being treated for residuals of elevated liver 
enzymes by a private doctor and that he would submit 
treatment records; however, he has neither signed an 
authorization form for VA to obtain such records nor 
submitted them to VA.  The duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
claimant has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim on appeal.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the appellant or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal.  
See Mayfield  v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Such a determination requires a finding 
of current disability that is related to an injury or disease 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disease first diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

The appellant asserts that he is currently being treated for 
residuals of elevated liver enzymes, claimed as due to 
exposure to JP8 fuel and chemicals.  But he has not supplied 
any evidence in support of his assertion.

Service personnel records show that the veteran served as a 
crew chief for ground care, first for F-16s and then for F-
15s with the Air Force National Guard.  His National Guard 
treatment records confirm that the veteran participated in a 
JP8 fuel exposure study.  He was placed on physical profile 
in April 1995 for a month to remove him from any occupational 
exposure to JPR8 fuel and/or other industrial chemicals based 
on elevated liver function test results.  After that month, 
his liver enzyme levels went back to normal and he returned 
to, and served on, the flight line throughout the rest of his 
time in the National Guard.  During a March 2004 VA 
examination, the veteran reported that the National Guard 
drew blood every years on his annual physical and he was 
never told of any abnormality in his liver test results.  The 
Air Force had made some changes in safety equipment based on 
the study results, such as gloves and facial shields.  

The following liver function test results were shown in 
service in 1991 and 1995.


AST-SGOT
ALT-SGPT
ALK-PHOS.
4/15/91
29
44
92
3/3/95
28
47
84
3/6/95
28
47
84
4/6/95
41
69
86
5/4/95
20
30
93
6/6/95
19
21
71

The normal range for AST-SGOT is from 0 to 40 units/liter; 
for ALT-SGPT from 0 to 45 units/liter and for ALK-SGPT from 
25 to 140 units/liter.

During a March 2004 VA digestive system examination, the 
veteran reported that he had no symptoms that he could recall 
at the time of the study and over the time that he was noted 
to have elevated liver enzymes.  He had never had a problem 
with his liver, as far as he knew previously.  As far as he 
knew, at the time of the VA examination, his liver enzymes 
were normal.  The veteran was shown to have mild elevation of 
both AST and ALT levels over a short period of time during 
service.  Based on the above history and service treatment 
records, the March 2004 examiner concluded that, if the 
veteran's liver function studies truly have been normal since 
experiencing the abnormality in 1995, one would presume that 
no liver damage was actually done.  No liver disorder was 
diagnosed.

A disability for VA compensation purposes refers to an 
impairment of earning capacity due to a disease or injury, 
rather than to a disease or injury itself.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  Although the veteran has been 
shown to have elevated liver enzymes in 1991 and 1995, a 
liver disease has not been attributed to these laboratory 
findings.  Elevated liver enzymes are actually symptoms, or 
are laboratory results, and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the VA Schedule for Rating Disabilities (Rating 
Schedule).  61 Fed. Reg. 20,445 (May 7, 1996).  Thus, there 
is no basis for service connection.  

As such, there is no competent evidence of a current 
disability upon which to predicate a grant of service 
connection on any basis for disability claimed as elevated 
liver enzymes, and, hence, no valid claim for service 
connection.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App 141, 144 
(1992).  

The Board has considered the veteran's assertions and those 
advanced by his representative in connection with the appeal.  
However, as indicated above, his claim turns on the medical 
matter of diagnosis of current disability (and, if shown, 
medical etiology)-matters within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As lay persons without appropriate medical 
training and expertise, the veteran and his representative 
simply are not competent to render a probative (i.e., 
persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, their assertions in this regard have no probative 
value.

Under these circumstances, the Board concludes that the 
appellant's claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent 
evidence supports the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for elevated liver enzymes is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


